Citation Nr: 1547997	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-11 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected left knee osteoarthritis (left knee disability), for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1957 to March 1959, and from November 1961 to November 1965.  The Veteran died in February 2014, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 (service connection for a low back disability) and November 2014 (service connection for cause of death) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal for service connection for a low back disability was pending at the time of the Veteran's death.  See May 2011 VA Form 9.  In April 2014, the Board declined jurisdiction over the appeal due to the Veteran's death.  In May 2014, the appellant filed a claim for substitution of claimant.  The RO has recognized the appellant as the proper substituted claimant in this appeal.  See 38 U.S.C.A. § 5121A (West 2014). 

In May 2015, the Board remanded the issue of service connection for a low back disability, for accrued benefits purposes, to obtain a VA medical opinion regarding the etiology of the claimed low back disability.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the May 2015 Board Remand directives is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the time of the Veteran's death, the Veteran had a current low back disability, with diagnoses that included lumbar spine degenerative joint disease, lumbar spine degenerative disc disease, and spinal stenosis.

2.  Symptoms of lumbar spine degenerative joint disease were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of service separation.

3.  There was no low back injury or disease in service.

4.  The low back disability was not proximately due to or permanently worsened by the service-connected left knee disability.

5.  The low back disability was not related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as secondary to the service-connected left knee disability, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In an April 2008 letter sent prior to the initial denial of the claim in September 2008, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim for service connection for a low back disability, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  As the appellant has substituted for the Veteran in this appeal, she is charged with all notice provided to the Veteran, which is a matter of record.  

The Board also concludes that VA has satisfied its duties to assist the appellant.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports and medical opinions, and written statements from the Veteran and the appellant.

VA examined the low back disorder in December 2009 and June 2010.  Both the December 2009 and June 2010 VA examiners reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, physically examined the low back, and provided medical opinions as to whether the claimed low back disorder was caused or aggravated by the service-connected left knee disability.  In May 2015, the Board remanded the matter to obtain a medical opinion as to whether the claimed low back disorder was directly related to service, which was obtained in August 2015, with supporting rationale.  The Board finds that the December 2009, June 2010, and August 2015 VA medical opinions are adequate to assist in determining the etiology of the low back disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As indicated under the facts and circumstances in this case, VA has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Neither the Veteran, the appellant, nor the representative made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  See Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the issue of service connection for a low back disability, for accrued benefits purposes.



Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A layperson is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A lay person is competent to offer an opinion on a simple medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

The appellant asserts that, prior to the Veteran's death, the Veteran had a low back disorder that was related to service.  Specifically, the appellant contends that the Veteran's low back disorder developed due to instability and an altered gait caused by the service-connected left knee disability.  See, e.g., March 2008 VA Form 21-4138; May 2011 VA Form 9.

Initially, the Board finds that, at the time of death, the Veteran had a current low back disability, with diagnoses that included lumbar spine degenerative joint disease, lumbar spine degenerative disc disease, and spinal stenosis.  These diagnoses were all provided in the June 2010 VA examination report.

As the low back disability included a degenerative joint disease (arthritis) diagnosis, the board will apply the presumptive provisions for "chronic" diseases listed at 38 C.F.R. § 3.309(a).  After a review of all the lay and medical evidence, the Board finds that the weight of the lay and medical evidence is against finding that symptoms of lumbar spine degenerative joint disease were chronic in service, continuous after service separation, or that symptoms of lumbar spine degenerative joint disease manifested to a degree of 10 percent or more within one year of service separation.  During the June 2010 VA examination, the Veteran reported that low back disorder symptoms began between 1970 and 1975.  During the December 2009 VA examination, the Veteran estimated that low back symptoms began in approximately 1999.

While the Veteran's reported medical history does not provide a consistent onset date for low back disorder symptoms, the dates provided all show post-service onset and do not suggest that low back disorder symptoms were chronic in service, continuous since service separation, or that low back disorder symptoms manifested to a compensable degree within one year of service separation in November 1965.  Neither the appellant nor the evidence of record indicates that low back disorder symptoms began earlier than the post-service dates provided by the Veteran during the VA examinations in June 2010 and December 2009.  

For the reasons outlined above, the Board finds that the weight of the evidence demonstrates no chronic symptoms of lumbar spine degenerative joint disease in service, continuous symptoms of lumbar spine degenerative joint disease after service separation, or manifestation of lumbar spine degenerative joint disease to a compensable degree within one year of service separation; therefore, the criteria for service connection for lumbar spine degenerative joint disease on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board next finds that the weight of the lay and medical evidence is against finding a low back injury or disease in service.  Neither the Veteran during his life nor the appellant asserted that a specific low back injury or disease occurred in service.  The March 1959 service examination, which was conducted at the end of the Veteran's first tour of duty (February 1957 to March 1959), reflects a normal clinical evaluation of the spine.  Similarly, the October 1965 service separation examination also reflects a normal clinical evaluation of the spine.  The service treatment records do not include any complaints, symptoms, or treatment related to a low back injury or disease.  For these reasons, the Board finds that there was no low back injury or disease in service.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the low back disability was proximately due to or permanently worsened by the service-connected left knee disability.  The evidence weighing in favor of finding that the low back disability was proximately due to or permanently worsened by the service-connected left knee disability includes a private medical opinion and lay statements.  In a March 2009 letter, 
Dr. R.W. opined that, based on examination and treatment records, the left knee pain and left knee condition were at least as likely as not related to the low back disability.  Dr. R.W. did not explain the nature of the relationship between the left knee disability and the low back disability, or cite to specific treatment records noting how the two disabilities are related, so the opinion is of limited probative value.

Both the Veteran during his life and the appellant during this claim asserted that the service-connected left knee disability caused the low back disability.  While the Veteran was competent to describe symptoms of a back disorder and the appellant is competent to describe observations of the Veteran's altered gait and use of assistive devices for ambulation, the evidence does not demonstrate that, under the facts of this case, which include no in-service injury and show post-service onset of symptoms of a back disorder, either the Veteran was or the appellant is competent to provide a medical opinion on the etiology of the low back disability, to include whether the low back disability was caused by or aggravated by the service-connected left knee disability.  See Layno, 6 Vet. App. 465; Clyburn v. West, 
12 Vet. App. 296, 301 (1999) (holding a veteran is competent to testify regarding continuous knee pain since service).  In this case, a competent medical opinion requires thorough knowledge of the mechanics of the musculoskeletal system, including the relationship between different joints, and an understanding of other factors bearing on the disease process, such as aging.  Arthritis is also a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifests even observable symptomatology that overlaps with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  For these reasons, the issue of service connection for a low back disability involves complex medical questions that neither the Veteran nor the appellant are competent to address.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  As such, the purported medical opinions offered by the Veteran during his life and appellant suggesting a relationship between the low back disability and the service-connected left knee disability do not constitute competent medical evidence and lack probative value.  

The evidence weighing against a finding that the low back disability was proximately due to or permanently worsened by the service-connected left knee disability includes a pair of VA medical opinions.  The December 2009 VA examiner opined that it is less likely than not that the service-connected left knee disability permanently aggravated the low back disability.  The December 2009 VA examiner reasoned that the low back disability symptoms were intermittent and infrequent.  The July 2010 VA examiner opined that it is less likely than not that the low back disability was caused or permanently aggravated by the service-connected left knee disability, to include altered gait.  The July 2010 VA examiner explained that an antalgic gait is generally not considered a causative factor for osteoarthritis or degenerative disc disease.  While acknowledging that a severe and prolonged antalgic gait could be an exception to that general rule, the Veteran's medical history was not consistent with the type of severe and prolonged antalgic gait that would be a causative factor for osteoarthritis or degenerative disc disease.  The July 2010 VA examiner further stated that the medical literature does not support a natural progression from knee to lower back with the Veteran's presentation.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  As the July 2010 and December 2009 VA examiners provided more detailed rationales for their medical opinions than 
Dr. R.W., the Board assigns more probative weight to the VA medical opinions.  

In sum, the weight of the evidence is against finding that the low back disability was proximately due to or permanently worsened by the service-connected left knee disability.  As such, service connection for the low back disability, for accrued benefits purposes, is not warranted on a secondary basis.  38 C.F.R. § 3.310.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the theory of secondary service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board next finds that the weight of the lay and medical evidence is against finding that the low back disability was otherwise related to service.  In addition to there being no low back injury or disease in service to which the low back disability could have been related, the evidence also includes an August 2015 VA medical opinion.  The August 2015 VA examiner accurately identified that there was no low back injury in service.  Though still acknowledging two to three documented reports of upper back pain in service, the August 2015 VA examiner opined that it is less likely than not that the low back disability was the result of military service.  

The August 2015 VA examiner suggested that the low back disability was more likely due to manual labor after service.  Although the appellant stated that the Veteran never worked at a "hard industrial job" and that heavy labor was performed by other employees, the appellant has not asserted that the low back disability was 
directly incurred in service.  In sum, the weight of the evidence is against finding that the low back disability was related to service.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability, to include as secondary to the service-connected left knee disability, for accrued benefits purposes, is denied.


REMAND

Service Connection for Cause of the Veteran's Death

The appellant filed a claim for service connection for the cause of the Veteran's death in May 2014.  The RO denied service connection for the cause of the Veteran's death in a November 2014 rating decision.  The appellant filed a notice of disagreement with the November 2014 rating decision in September 2015; however, the RO has not yet issued a statement of the case on this issue.

Where a statement of the case has not been provided following the timely following of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, the Board must remand the issues of service connection for the cause of the Veteran's death for further procedural action.

Accordingly, the issue of service connection for the cause of the Veteran's death is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of service connection for the cause of the Veteran's death.  The appellant should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate substantive appeal following the issuance of the statement of the case must be filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


